167 S.E.2d 48 (1969)
4 N.C. App. 497
Harold Edward RAPPE, by his Next Friend, Nadine Marie S. Rappe,
v.
Sam Earl CARR, Jr., Edith Kirby and the Town of Belmont.
Nadine Marie S. RAPPE
v.
Sam Earl CARR, Jr., Edith Kirby and the Town of Belmont.
Bobby J. RAPPE, Jr., by his Next Friend, Nadine Marie S. Rappe,
v.
Sam Earl CARR, Jr., Edith Kirby and the Town of Belmont.
Donna Rene RAPPE, by her Next Friend, Nadine Marie S. Rappe,
v.
Sam Earl CARR, Jr., Edith Kirby and the Town of Belmont.
Bobby J. RAPPE
v.
Sam Earl CARR, Jr., Edith Kirby and the Town of Belmont.
No. 6927DC226.
Court of Appeals of North Carolina.
April 30, 1969.
*49 Joseph B. Roberts, III, Gastonia, for plaintiff appellants.
Carpenter, Golding, Crews & Meekins, by Marvin K. Gray, Charlotte, for Town of Belmont, defendant appellee.
CAMPBELL, Judge.
This appeal challenges only the ruling of Judge Bulwinkle in sustaining Town's demurrers to each complaint. In passing upon the demurrers, the facts alleged in the complaint and relevant inferences of fact necessarily deducible therefrom will be taken as true.
When exercising their police power or their judicial, discretionary or legislative authority as conferred by charters and and statutes or when discharging a duty imposed solely for the public benefit, municipal corporations are not liable for the tortious acts of their officers and agents. While municipalities are not required to install electrical traffic control signals, they may do so as an exercise of their police power. G.S. § 160-200(11) and (31). The installation and maintenance of such signals in and by municipalities are governmental functions and not proprietary or corporate functions. Hamilton v. Town of Hamlet, 238 N.C. 741, 78 S.E.2d 770. Therefore, the judgment sustaining Town's demurrers is
Affirmed.
BROCK and MORRIS, JJ., concur.